Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Objections
Claim 15 is objected to because of the following informalities:  examiner believes the term ”secotors” was meant to be sectors.  Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected because it recites the limitation "plurality of secotors”.  There is insufficient antecedent basis for this limitation in the claim. The limitation was not preceded by any limitations of a plurality of sectors.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 8-11, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG (CN203057505 see attached translation) in view of Lee (US 2014/0334078).

Regarding claim 1, Wang teaches A flexible vibration film, comprising: a vibration layer (Wang figure 1, layer with plurality of vibration units 11); a first electrode layer disposed on a bottom surface of the vibration layer (Wang and figure 1, ¶0030, bottom electrodes 13); and a second electrode layer disposed on a top surface of the vibration layer (Wang and figure 1, ¶0030, top electrodes 13), wherein the vibration layer includes: a first vibration unit (Wang figure 1, vibration unit 11) having a first vibration characteristics; a second vibration unit (Wang figure 1, vibration unit 11) having a second vibration characteristics (Wang ¶0038, “When the piezoelectric vibration unit in the area A vibrates at the first frequency…area B vibrates at the second frequency”); and wherein the first electrode layer includes: a first part corresponding to the first vibration unit (Wang figure 1, bottom electrode 13 of one vibration unit 11); and a second part corresponding to the second vibration unit (Wang figure 1, bottom electrode 13 of another vibration unit 11), however does not explicitly teach a flexible insulating part disposed between the first vibration unit and the second vibration unit.

Lee teaches a flexible insulating part disposed between the first vibration unit and the second vibration unit (Lee figures 13-14 and ¶0127-0128, tape 70-1 insulates light and sound).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lee to improve the known vibration film of Wang to achieve the predictable result of protecting the display panel and sound generating transducer (Lee ¶0127).

Regarding claim 2, Wang in view of Lee teaches a first protective layer covering the first electrode layer; and a second protective layer covering the second electrode layer (Wang figure 3, protective layer 15).

Regarding claim 6, Wang in view of Lee teaches wherein the vibration layer further includes a third vibration unit (Wang figure 1, vibration unit 11)  having a third vibration characteristics (Wang ¶0038, “When the piezoelectric vibration unit in the area A vibrates at the first frequency…area B vibrates at the second frequency”), and wherein the flexible insulating part is disposed among the first vibration unit, the second vibration unit and the third vibration unit (Lee figures 13-14 and ¶0127-0128, tape 70-1 insulates light and sound).

Regarding claims 8 and 15, Wang in view of Lee teaches wherein the first vibration unit and the second vibration unit divided in a plurality of sectors, and wherein the sectors of the first vibration unit and the sectors of the second vibration unit are alternately arrayed (Wang figure 2, with BRI, vertical columns 1,3,5 and 7 can be considered first sector while 2,4,6 can be considered second sector.).

Regarding claim 9, Wang in view of Lee teaches wherein the first vibration unit provides a sound wave of 300 Hz to 20,000 Hz (Lee ¶0105, low frequency range of about 1KHz or less), and wherein the second vibration unit provides a vibration wave of 60 Hz to 280 Hz (Lee ¶0105, low frequency range of about 1KHz or less).

Regarding claims 10 and 16, Wang in view of Lee teaches wherein the first vibration unit provides a sound wave of 300 Hz to 20,000 Hz (Lee ¶0105, low frequency range of about 1KHz or less), and wherein the second vibration unit provides any one of the sound wave of 300 Hz to 20,000 Hz (Lee ¶0105, low frequency range of about 1KHz or less) and a vibration wave of 60 Hz to 280 Hz.

Regarding claim 11, Wang teaches A flexible vibration film, comprising: a vibration layer (Wang figure 1, layer with plurality of vibration units 11) including a first vibration unit (Wang figure 1, vibration unit 11), a second vibration unit (Wang figure 1, another of vibration unit 11); an upper electrode layer including a first electrode on the first vibration unit and a second electrode on the second vibration unit (Wang and figure 1, ¶0030, top electrodes 13 on multiple vibration units 11); a lower electrode layer disposed on a bottom surface of the vibration layer (Wang and figure 1, ¶0030, bottom electrodes 13); an upper protective layer covering the upper electrode layer; and a lower protective layer covering the lower electrode layer (Wang figure 3, protective layer 15), however does not explicitly teach and a flexible insulating part between the first vibration unit and the second vibration unit.

Lee teaches a flexible insulating part between the first vibration unit and the second vibration unit (Lee figures 13-14 and ¶0127-0128, tape 70-1 insulates light and sound).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Lee to improve the known vibration film of Wang to achieve the predictable result of protecting the display panel and sound generating transducer (Lee ¶0127).

	Regarding claim 17, Wang in view of Lee teaches A display, comprising: the flexible vibration film according to the claim 1; a substrate on an surface of the flexible vibration film (Wang figure 1, substrate 10); an emission layer on the substrate (Wang figure 3, 16 can be considered emission of signals); an encapsulation layer on the emission layer (Wang figure 3, pad 17); a cover plate on the encapsulation layer (Wang figure 3, protective layer 15); and a middle frame on an opposite surface of the flexible vibration film (Wang figure 3, filler 14).

Allowable Subject Matter
Claims 3-5 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “wherein the first vibration unit includes: a plurality of first piezoelectric parts having a first width; and a plurality of first insulating parts between each of the plurality of the first piezoelectric parts, and wherein the second vibration unit includes: a plurality of second piezoelectric parts having a second width; and a plurality of second insulating parts between each of the plurality of the second piezoelectric parts” in combination with all other limitations in the claim(s) as defined by the applicant.
 
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitation of “a first signal line connected to the first electrode part, disposed on the flexible insulating part and extended to an end side of the vibration layer; and a second signal line connected to the second electrode part, disposed on the flexible insulating part and extended to the end side of the vibration layer” in combination with all other limitations in the claim(s) as defined by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /NORMAN YU/ Primary Examiner, Art Unit 2652